DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a second plunger that is stationary”.  Stationary is a relative term when moving parts are concerned.  As such, it is unclear to what the second plunger is stationary with respect to.  The claim states that the body of the device moves with respect to the second plunger, so it is unclear to what component the second plunger can be stationary.  As such, it will be interpreted as stationary with respect to itself.
Claim 16 recites “a sleeve having a sleeve length extending from a first end of the sleeve coupled to a free end”.  It is unclear a free end of what is being claimed here.  As such, applicable art will applied once this issue is resolved by the applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 8-11, 16, 17, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Murakami et al. 2008/0319260.
For claim 1, Murakami discloses an adaptor (50 including sheath 42, treatment portion 41, case body 60, and coupling tube 78; figs 1, 2, 7; [0026-0027]), comprising:
a shell (53); 
a first plunger (54) positioned at a first end of the shell and moveable between an undepressed state and a depressed state ([0051]); 
a ramp (51) extending from a second end of the shell; and 
a carrier (46) coupled to the ramp; 
wherein, in the undepressed state, the carrier is located at a first position along the ramp, and wherein, in the depressed state, the carrier is located at a second position along the ramp, wherein the second position is closer to the second end of the shell than the first position ([0054-0055] describe the advancing/retracting motion, where the slider 46 is closer to the second end/bottom of the shell/holding box 53 than the first end/top of the shell/holding box 53),
wherein the adaptor is configured to protrude from a handle of an insertion device (coupling tube 78 and also sheath 42 are both configured to protrude from a handle of an insertion device as seen in fig 1).
For claim 2, Murakami discloses the adaptor of claim 1, further including a cable (43; fig 3) coupled to the carrier ([0038, 0055, 0079]) and a sleeve (42; fig 2, 3; [0036]) coupled to the ramp (via 53 and 56).
For claim 5, Murakami discloses the adaptor of claim 1, wherein the plunger is snap-fit or friction fit within a channel of the adaptor ([0052] describes the engagement of the straight teeth on rack 54 to advance/retract as a “friction fit”).
For claim 8, Murakami discloses the adaptor of claim 1, wherein the adaptor further includes a medical device handle (44, 45, and 55; fig 2, 3) coupled thereto.
For claim 9, Murakami discloses the adaptor of claim 8, wherein the medical device handle includes a sheath (55) moveable with respect to a shaft (44) between a collapsed configuration and an expanded configuration (fig 7).
For claim 10, Murakami discloses the adaptor of claim 9, wherein the sheath (55) of the medical device handle is removably coupled to the carrier (slider 46; [0054] describes holding portion 55a of the slider retaining portion 55 pinches the slider 46 provided to the handle portion 44).
For claim 11, Murakami discloses the adaptor of claim 8, wherein the medical device includes a second plunger (44 and 45) that is stationary (with respect to itself, as all elements are) and a body (55a) movable with respect to the second plunger (fig 7).
For claim 16, Murakami discloses an adaptor (50 including sheath 42, treatment portion 41, case body 60, and coupling tube 78; figs 1, 2, 7; [0026-0027]), comprising:
a shell (55 and 55a; fig 2) extending between a first end and a second end; 
a plunger (44) positioned at the first end of the shell, moveably received within a channel of the shell (fig 7), and moveable between an undepressed state and a depressed state ([0036-0042]); 
a ramp (54) extending from the second end of the shell; 
a carrier (53) movably coupled to the ramp; and 
a sleeve (55a) having a sleeve length extending from a first end of the sleeve coupled to a free end via a slot of the carrier to an opposite end of the sleeve coupled to the plunger (44) via a slit (figure 2 shows element 44 secured to a hole of the element 55a which is considered to be a slit, having an inserting hole or gap); and
a cable (43; fig 2, 3) extending from an end of the channel, through the plunger, and coupled to the carrier (53; operation wire 43 is coupled to holding box 53; fig 2), wherein the cable is movably received within the sleeve (figs 2, 3);
wherein, in the undepressed state, the carrier is located at a first position along the ramp, and wherein, in the depressed state, the carrier is located at a second position along the ramp, wherein the second position is closer to the second end of the shell than the first position (the carrier element 53 is closer to the second end of the shell element 55a in the depressed than in the undepressed state since in the depressed state, the shell element 55a as a whole is closer to the carrier element 53; fig 2), and 
wherein the adaptor is configured to be directly coupled to a handle of an insertion device (coupling tube 78 and also sheath 42 are both configured to be directly coupled to a handle of an insertion device as seen in fig 1).
For claim 17, Murakami discloses the adaptor of claim 16, wherein the plunger is moveable relative to the cable (the handle portion 44 with base body 51 can be moved or adjusted with respect to the rest of the operation wire 43, for example contained in the sheath housing portion 61 and the distal end of the operation wire 43 in a direction radial to the operation wire, fig 2).
For claim 20, Murakami discloses the adaptor of claim 16, wherein the plunger (44) is snap-fit or friction-fit within the channel (handle portion 44 is form fit into a channel of holding portion 55a through the slider 46, making a contact between handle portion 44 and holding portion 55a amounting to a friction-fit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami and Okada et al. 2008/0200756.
For claim 3, Murakami does not disclose the adaptor of claim 2, wherein in the depressed state, more of the cable extends exterior of the sleeve than in the undepressed state.  Okada teaches the use of a fragmenting device in a similar device where the control cable extends beyond a sleeve (fig 20, 21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Okada into the invention of Murakami in order to configure wherein in the depressed state, more of the cable extends exterior of the sleeve than in the undepressed state because it allows the use of an additional tool providing added functionality.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami and Stefanchik 2007/0203393.
For claim 6, Murakami does not disclose the adaptor of claim 1, wherein the ramp includes at least one rail received within a channel of the carrier.  Toward this, Murakami discloses connecting the ramp/base body 51 to the carrier/slider 46 via mounting portion 56 ([0050]; fig 2), but is silent to the details of how the mounting portion is configured.  Stefanchik teaches a rail and channel form of securing (fig 8) which enforces at least one axis of alignment during coupling, while the final axis of freedom can be secured via a screw after mounting. This configuration is agnostic as to where the rail versus the channel is configured since the method can be implemented in either variation.  As such, it would have .
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.
Applicant’s arguments to the rejection of claim 1 is only one narrow interpretation of the prior art.  The rejection presented above shows another viable interpretation, which includes the sheath 42, treatment portion 41, case body 60, and coupling tube 78 as part of the adaptor.  In this interpretation, the claim limitation is met.
Applicant’s arguments to claim 16 is moot based on the new grounds of rejection provided which were necessitated by the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795